Citation Nr: 1129226	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a right fifth metacarpal bone fracture.  

3.  Entitlement to service connection for gastritis.  

4.  Entitlement to service connection for generalized arthritis/joints disease.

5.  Entitlement to service connection for headaches, to include on the basis of undiagnosed illness.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to service connection for an eye disability.  

9.  Entitlement to service connection for a disability manifested by chest pain, to include on the basis of undiagnosed illness.
  
10.  Entitlement to service connection for a disability manifested by chills/fever, to include on the basis of undiagnosed illness.

11.  Entitlement to service connection for tiredness, to include on the basis of undiagnosed illness.

12.  Entitlement to an initial rating for a lumbar spondylosis, lumbar discogenic disease, and disc herniation in excess of 10 percent from June 10, 2006, to November 5, 2009, and 20 percent for the period beginning November 6, 2009.  

13.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee.  

14.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

15.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to June 2006. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  

The claims for service connection for an eye disability and disabilities manifested by headaches, chest pain, chills/fever and tiredness and the claim for TDIU addressed in the REMAND portion of the decision below require additional development or processing by the RO and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has credibly described experiencing since service, the psychiatric symptoms that produced a diagnosis of depressive disorder following a July 2008 VA examination.  

2.  The Veteran has credibly described a hand injury in service, and there is X-ray evidence dated shortly after service discharge of a healed fracture at the distal fifth metacarpal.  

3.  The Veteran has credibly described experiencing the onset of gastrointestinal symptoms in service, which yielded a diagnosis of gastritis on VA examination in 2007.  

4.  A current disability due to generalized arthritis/joints disease or tinnitus is not demonstrated.  

5.  Erectile dysfunction is not shown during service and there is no competent evidence linking current erectile dysfunction to service.  

6.  For the period from June 10, 2006, to July 27, 2008, service connected back disability did not result in incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during a 12 month period or forward flexion of the thoracolumbar spine to be 60 degrees or less, the combined range of motion of the thoracolumbar spine to be 120 degrees or less or muscle spasm or guarding severe enough to result in an abnormal spinal contours such as scoliosis, reversed lordosis or abnormal kyphosis.

7.  Lumbar flexion was shown to 40 degrees at a July 28, 2008, VA examination.  

8.  For the period beginning July 28, 2008, service connected back disability did not result in incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks in a 12 month period or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

9.  The Veteran's left knee is not productive of recurrent subluxation or instability; and it is not productive of limitation of extension; or limitation of flexion to less than 130 degrees.  

10.  Diastolic blood pressure is not predominantly 110 or more and systolic blood pressure is not predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  Depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Residuals of a right fifth metacarpal bone fracture were incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Gastritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Generalized arthritis/joint disease and tinnitus were not incurred in or aggravated by service and generalized arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

5.  Erectile dysfunction was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for an initial rating in excess of 10 percent for lumbar spondylosis, lumbar discogenic disease, and disc herniation from June 10, 2006, to July 27, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2010).   

7.  The criteria for an increased initial rating to 20 percent and no more for lumbar spondylosis, lumbar discogenic disease, and disc herniation from July 28, 2008, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).   

8.  The criteria for an initial rating in excess of 10 percent for chondromalacia patella of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2010).
  
9.  The criteria for an initial rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, DC 7101 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled with the respect to the claims for service connection by letters dated in December 2006 and July 2008.  With respect to the claims for increased compensation on appeal, they arise from the initial grant of service connection.  In these circumstances, since the claim which gave rise to the rating being challenged was for service connection, that has been granted, no further notice under 38 U.S.C. § 5103(a) is required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Essentially, 5103(a) notice had served its purpose, as the claims had already been substantiated.  

As for the duty to assist, the service treatment reports and VA outpatient treatment reports dated through August 2009 have been obtained.  The Veteran has also been afforded multiple VA examinations that contain sufficient evidence to evaluate the claims.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The terms of 38 U.S.C.A. § 1154(b), however, apply only as to what took place in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra.  Thus, 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

1.  Psychiatric Disability

The Veteran's DD Form 214 lists his Military Occupational Specialty as an infantryman, reflects duty in Iraq in support of Operation Iraqi Freedom, and documents receipt of the Combat Infantry Badge.  As such, the provisions of 38 U.S.C.A. § 1154(b) apply.  

This appeal arose not long after the Veteran's combat service in Iraq, and he has credibly described experiencing symptoms in service, similar to those which led to various psychiatric diagnoses, including depressive disorder as found at the July 2008 VA examination.  This provides a satisfactory basis upon which to grant service connection, and the appeal in this regard is granted.  

2.  Residuals of a right fifth metacarpal bone fracture, gastritis 

The Veteran's service treatment records do not reflect any hand complaints, but post service evidence includes a VA X-ray dated in August 2006 reflecting evidence of an old healed fracture at the distal fifth metacarpal.  The Veteran explained at a January 2007 VA General Medical examination he sustained the right hand injury during service in Iraq in 2005 when he slammed it on a door.  He stated that he did not seek medical attention in service for this fracture.  The assessment following this examination was "boxer's fracture in right hand (fifth metacarpal)- trauma in Ira[q] 2005."  

There is no reason to doubt the Veteran's credibility with respect to this history, and as such a basis upon which to establish service connection for this metacarpal fracture has been presented.  

Similarly, while there is no record of any gastrointestinal complaints in the Veteran's service treatment records, he has credibly described experiencing such symptoms beginning in service (which he self medicated using over the counter drugs) and which produced a diagnosis of gastritis when examined for VA purposes in 2007.  Accordingly, service connection for gastritis is granted.  

3.  Generalized Arthritis/Joint Disease and Tinnitus 

The service treatment reports do not reflect the presence of generalized arthritis/joints disease or tinnitus.  An examination in conjunction with VA outpatient treatment in August 2006 was negative for tinnitus, and neither generalized arthritis or tinnitus were shown or referenced by the Veteran at the aforementioned January 2007 VA general medical examination.  The examination of the ears at that time was negative.  There is otherwise no other competent evidence of a current disability associated with generalized arthritis or tinnitus.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the claims for service connection for generalized arthritis and tinnitus must be denied on the basis of there being no current disability.  

In making the above determination, the Board notes that degenerative changes in the cervical spine have been demonstrated.  (See December 2007 VA MRI report).  To the extent the claim for "generalized arthritis" would encompass these findings,  as this report is not dated within one year of service and there is otherwise no x-ray evidence of cervical arthritis within one year of service, service connection for any arthritis in the cervical spine on a presumptive basis cannot be granted.  There is likewise no evidence of a cervical spine disability in service, or any competent post-service evidence linking a current cervical spine disability, to include arthritis, to service.   

4.  Erectile Dysfunction

With respect to erectile dysfunction, no evidence of this is shown in the service records, and while this is shown on VA outpatient treatment records, to include those dated in August and December 2007 and December 2008, these reports do not link the condition to service, nor is there any other such evidence.  Indeed, even the Veteran has not described the presence of the condition during service, and he is not qualified to render a medical opinion regarding the etiology of it   Espiritu; cf. Jandreau.  Thus, in the absence of erectile dysfunction during service and lack of any competent evidence linking erectile dysfunction to service, the claim for service connection for this condition must be denied.  Hickson, supra.  The Board again considered the doctrine of reasonable doubt in reaching this decision, but as the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, the doctrine is not for application.  Gilbert, supra.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

1.  Back

Intervertebral disc syndrome is evaluated under either the "General Rating Formula for Diseases and Injuries of the Spine" or under the "Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes" with the Veteran afforded the benefit of whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Incapacitating episodes of intervertebral disc syndrome having a total duration of at least 1 week but less than 2 weeks during the previous 12 months warrant a 10 percent disability rating.  Incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months warrant a 20 percent disability rating.  Incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period warrant a 40 percent disability rating.  DC 5243 (2010).

For purposes of evaluations under the criteria for rating intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for lumbar spine disabilities when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 90 degrees, extension 30 degrees, left and right lateral flexion 30 degrees and left and right rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: Difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

The service treatment reports reflect treatment for low back pain, and service connection for disability characterized as "lumbar spondylosis; lumbar discogenic disease and disc herniation" was granted by an April 2007 rating decision.  A 10 percent rating was assigned effective from June 10, 2006.  Thereafter, a January 2010 rating decision increased the rating for the service connected disability to 20 percent effective from November 6, 2009, the date of a VA examination that demonstrated limitation of thoracolumbar flexion to 60 degrees.  Given this action by the RO, there is for consideration whether the Veteran is entitled to ratings for his service connected back disability in excess of 10 percent from June 10, 2006, to November 5, 2009, and in excess of 20 percent for the period beginning November 6, 2009.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Turning first to whether a rating in excess of 10 percent for the service connected back disability may be assigned for the period from June 10, 2006, to November 5, 2009, such a rating would require there to be evidence during this period that this disability resulted in flexion of the thoracolumbar spine being to greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or if the disability was  manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating in excess of 10 percent would also be warranted if the Veteran had incapacitating episodes of intervertebral disc disease having a total duration of at least two weeks but less than four weeks during a 12 month period.  

Reviewing the evidence from June 10, 2006, to November 5, 2009, the pertinent evidence includes reports from a VA examination of the back in January 2007 that showed the following range of back motion:  Forward flexion to 90 degrees, backward extension to 30 degrees, right and left lateral flexion to 40 degrees and right and left lumbar rotation to 35 degrees.  This examination also showed no spasms or abnormal spinal curvatures, to include scoliosis, reversed lordosis, or kyphosis.  As such, these findings do not warrant the assignment of a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  No neurogenic abnormalities were associated with the Veteran's back disability at this January 2007 examination, nor was it otherwise shown that the Veteran had suffered from incapacitating episodes of intervertebral disc disease having a total duration of at least 2 weeks but less than 4 weeks during the prior 12 months.  The evidence thereafter includes reports from a musculoskeletal examination conducted in conjunction with August 2007 VA outpatient treatment that noted that the range of motion was intact with no deformities.

At a July 2008 VA spine examination, lumbar motion was a follows:  40 degrees of flexion, 14 degrees of extension, and 20 degrees of lateral flexion and rotation to the right and left.  Given the fact that flexion was to less than 60 degrees at this examination, the Board finds that the criteria for a 20 percent rating for the service connected back disability are met effective the date of this examination, July 28, 2008.  Such a rating cannot be assigned prior to this date, as the clinical evidence dated prior to this examination did not reflect that such a rating would be warranted with application of the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  

As to whether a rating in excess of 20 percent may be assigned for the service connected back disability for the period beginning July 28, 2008, such a rating would require forward flexion of the thoracolumbar spine to be limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Such a rating could also be assigned if there were incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  The range of flexion at the June 2008 VA examination was beyond 30 degrees to 40 degrees as shown above, and ankylosis was specifically noted to not exist.  Finally, the examiner stated there had been no incapacitating episodes of intervertebral disc syndrome as defined by regulation.  The examiner also considered whether increased compensation would be warranted pursuant to 38 C.F.R. §§ 4.40, 4.45; and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), with the limitations noted above to be that which was produced by pain.  He found no additional loss of functioning due to weakness, fatigue, lack of endurance, or incoordination with repetitive motion.    

At the most recent VA compensation examination of the spine in November 2009, lumbar flexion was well beyond 30 degrees to 60 degrees and the examiner reported no ankylosis or incapacitating episodes of intervertebral disc disease.  Repetitive motion was said to result in no additional limitations.  The Veteran described weekly flare-ups of severe pain that last one to two days precipitated by forceful movement, bending, and prolonged sitting and standing that he said made him unable to perform any activities.  The examiner estimated that the Veteran's back disability moderately impaired the Veteran's ability to exercise, play sports, and dress but to not impair his ability to perform chores, travel, or feed or groom himself.  

From the above, it is clear that the criteria for a rating in excess of 20 percent for the service connected back disability for the period beginning July 28, 2008, are not met as the evidence for this period of time does not refect that thoracolumbar spine flexion is limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or that there any incapacitating episodes of intervertebral disc syndrome.  As such, a rating in excess of 20 percent for the service connected lumbar spondylosis, lumbar discogenic disease, and disc herniation cannot be granted for the period beginning July 28, 2008, under the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (hereinafter Ratings Schedule)  

2.  Left Knee

Under Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent rating under Diagnostic Code 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.  The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2008).  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  Id.  

The service treatment reports reflect treatment for left knee pain and service connection for chondromalacia patella of the left knee was granted by an April 2007 rating decision.  A 10 percent rating was assigned.  This action was preceded by a January 2007 VA examination which showed motion in the left knee to 135 degrees of flexion with pain and full extension.  The examiner stated the Veteran was not additionally limited in the left knee due to pain, fatigue, weakness, lack of endurance, or incoordination.   

The most recent assessment of the left knee was conducted in conjunction with a November 2009 VA examination, at which time the Veteran described instability, pain, stiffness, weakness, and episodes of dislocations or subluxation several times a year.  Upon examination, motion in the left knee was from full extension to 130 degrees of flexion.  Repetitive motion produced pain but no additional functional limitations.  Gait was normal, and the Veteran was said to be able to walk for one fourth of a mile.  Crepitus and tenderness were demonstrated but there was no instability.  The examiner stated the left knee disability moderately impaired the Veteran's ability to exercise, play sports, dress, and drive but to not impair his ability to perform chores, travel, or feed or groom himself.  

The clinical evidence as set forth above shows that motion in the left knee does not equate with the loss of flexion or extension to warrant an increased rating under DCs 5260 or 5261.  Extension was not limited and flexion was to at least 130 degrees, or nearly full.  Additionally, while consideration has been given to the Veteran's subjective complaints in this regard, the most probative evidence is the findings made by medical professionals, and as subluxation or instability was not demonstrated by the clinical findings on the VA examinations reported above, entitlement to an increased or separate rating for subluxation or lateral instability would not be warranted under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  Accordingly, a rating in excess of 10 percent for the Veteran's service connected left knee disability is not warranted.    

3.  Hypertension

A 10 percent disability rating is warranted for hypertension when the diastolic pressure is predominantly 100 or more, or systolic pressure predominately 160 or more.  38 C.F.R. § 4.104,  DC 7101.  Ten percent is also the minimum rating for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.  A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  A 40 percent disability rating requires a diastolic pressure of predominantly 120 or more.  Id.

Service connection for hypertension on a presumptive basis was granted by an April 2007 decision.  A 10 percent rating was assigned.  This followed a January 2007 VA examination that documented a three day blood pressure evaluation that showed the Veteran blood pressure at 152/111, 148/104, and 148/112.  Additional blood pressure readings as recorded at VA outpatient visits include the following:  137/90 in September 2006; 140/96 in October 2006; 129/81 in February 2007, 138/90 in March 2007, 149/101 in April 2007; 128/85 in August 2007;133/79 in March 2008; 140/86 in December 2008; and 120/78 in April 2009. 

At a November 2009 VA hypertension examination, blood pressure was to 130/80.  An exercise stress test was normal and a myocardial perfusion study revealed findings consistent with myocardial ischemia.  Coronary angiography thereafter was normal and showed no evidence of coronary artery disease, and the conclusion following the examination was "no heart condition found in this examination"  The Veteran stated that his blood pressure had been stable since he began using medication, and the examiner stated that the Veteran's hypertension did not affect usual daily activities.  

Clearly, the above findings do not show that diastolic pressure is predominantly 110 or more or that systolic pressure is predominantly 200 or more.  As such, a 20 percent disability rating may not be assigned under 38 C.F.R. § 4.104, DC 7101.  In making this determination, as DC 7101 includes a provision regarding the assignment of a minimum rating of 10 percent for hypertension that is controlled by medication as described by the Veteran at the November 2009 VA examination, the Board concludes that any disability currently associated with the Veteran's hypertension is adequately reflected by the 10 percent disability rating currently assigned.  As such, a rating in excess of 10 percent is not warranted.  


4.  Extraschedular/Final Considerations

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations assigned by the RO and granted by the Board in the decision above are not inadequate.  As indicated, ratings in excess of those assigned by the RO and granted by the Board are provided for certain manifestations of the disabilities at issue, but those manifestations are not present in this case.  Moreover, the rating criteria contemplate the Veteran's symptoms.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

As for the contentions of the Veteran asserting a more debilitating condition, the Board fully respects the Veteran's sincere assertions in this case which have been assumed to be credible in its analysis.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative medical evidence cited above.  See Espiritu; cf. Jandreau.  Thus, as the probative weight of the negative evidence exceeds that of the positive, increased ratings (beyond that granted by the Board) must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for depressive disorder is granted.  

Entitlement to service connection for residuals of a right fifth metacarpal bone fracture is granted.  

Entitlement to service connection for gastritis is granted.    

Entitlement to service connection for generalized arthritis/joints disease is denied.  
 
Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for erectile dysfunction is denied. 

Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis, lumbar discogenic disease, and disc herniation from June 10, 2006, to July 27, 2008, is denied. 

Entitlement to an increased initial rating to 20 percent and no more for lumbar spondylosis, lumbar discogenic disease, and disc herniation from July 28, 2008 is granted, subject to regulations governing the payment of monetary awards.   

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee is denied.    

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.  


REMAND

A VA eye examination conducted shortly after service in December 2006 resulted in diagnosis of refractive error, bilateral incipient senile cataracts, pinguecula, mild blepharitis, and retinal changes felt to be possibly due to systemic diseases such as hypertension.  As such, and given the fact that the Veteran is service connected for hypertension, a more definitive opinion as to whether the veteran has a current eye disability that is etiologically related to service connected hypertension, or to service otherwise, is necessary in this case in order to fulfill the duty to assist.   

With regard to the claims for service connection for disabilities manifested by headaches, chest pain, chills/fever, and tiredness, such symptoms may be manifestations of an "undiagnosed illness" or "multisymptom illness" as contemplated by the presumptive provisions of 38 C.F.R. § 3.317.  Thus, as these presumptions remain in effect for claimants as the Veteran in the instant case who served in Iraq in support of Operation Iraqi Freedom, the RO will be directed upon remand to conduct the initial adjudication under 38 C.F.R. § 3.317 and to schedule the Veteran for an appropriate examination to assist in this adjudication to ensure due process.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

As the grants of service connection for residuals of a right fifth metacarpal bone fracture, gastritis, and depressive disorder and additional compensation for the service connected back disability in the decision above, as well as the resolution of the claims for service connection for an eye disability and disabilities manifested by headaches, chest pain, chills/fever and tiredness remanded below, could potentially affect entitlement to TDIU, this claim must be remanded to the RO for the initial readjudication with consideration of these changed circumstances in order to ensure due process to the Veteran.  Bernard, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine if he has a current disability of the eyes other than refractive error that is etiologically related to service or the service connected hypertension, to include by way of aggravation.  The claims files should be made available to the examiner for review prior to the examination, and a rationale provided for any opinion expressed.  If it is not possible to provide the opinion sought, that likewise should be explained.  

2.  The Veteran should be afforded a Persian Gulf War examination to determine if he has a qualifying chronic disability under the provisions of 38 C.F.R. § 3.317, (an undiagnosed illness, or a medically unexplained chronic multisymptom illness), manifested by headaches, chest pain, chills/fever, and/or tiredness.  The Veteran's claims files should be made available to and reviewed by the examiner prior to the examination.  The examination report should reflect that such review was accomplished.  All necessary tests should be performed, and all findings should be reported in detail.

3.  Following competition of the above, the claim for TDIU should be readjudicated by the RO with consideration of the Board's grants of service connection for residuals of a right fifth metacarpal bone fracture, gastritis, and depressive disorder and the ratings ultimately assigned for these disabilities by the RO; the increased compensation granted for the service-connected back disability by the Board; and the resolution of the claims that have been remanded.  The readjudication of the claims for service connection for disabilities manifested by headaches, chest pain, chills/fever, and tiredness should include consideration of the provisions of 38 C.F.R. § 3.317.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with the claims that have been remanded, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


